Citation Nr: 1137591	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to October 1980, with additional service in the Army National Guard of the Commonwealth of Puerto Rico from October 1979 to October 1988.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).


FINDING OF FACT

The preponderance of the evidence of record demonstrates that the Veteran has a current diagnosis of a left eye chorioretinal scar which is related to military service.


CONCLUSION OF LAW

A left eye chorioretinal scar was incurred in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 4.79, Diagnostic Code 6011 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  The determination as to whether those requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of the applicable legislation.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as that is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran's service personnel records show that he was treated for "severe lacerations in his left eye" which occurred after he fell on a rifle butt while on active duty.

A September 1983 Army National Guard of the Commonwealth of Puerto Rico re-enlistment examination report stated that the Veteran had a history of trauma to the left eye in 1980, with no sequela.

A February 1988 Army National Guard of the Commonwealth of Puerto Rico quadrennial examination report stated that the Veteran had a history of trauma to the left eye, with no sequela.

After separation from military service, a February 2007 private medical report stated that, on optometric evaluation, the Veteran had a simple astigmatism of the left eye and presbyopia.

In a May 2007 private medical report, the Veteran reported that he had an accident involving his left eye during military service in 1980.  The accident was described as lacerations requiring surgery.  After optometric evaluation, the impression was "no obvious ocular pathology to explain present [visual acuity]."

A June 2007 private medical report stated that, after optometric evaluation, the impression was that the Veteran's visual fields were inconsistent with his vision.

In a May 2008 VA eye examination report, the Veteran complained of blurred vision in his left eye following an eye laceration during military training in 1980.  He denied experiencing ocular pain.  After physical and diagnostic examination, the diagnoses were refractive error (hypermetropia, astigmatism, presbyopia); no left eye scars other than refractive error that explained uncorrected visual acuity in his left eye; no diabetic retinopathy observed; and left eye small chorioretinal scar near inferior vascular arcade that was not causing symptoms.  The examiner opined that the Veteran's loss of vision was "caused by or a result of his refractive error," and "not caused by or a result of eye trauma or its sequela."

The preponderance of the evidence of record demonstrates that the Veteran has a current diagnosis of a left eye chorioretinal scar which is related to military service.  The Veteran's service records show that he experienced a laceration "in" his left eye during active duty.  In addition, the medical evidence of record shows that the Veteran has a current diagnosis of a left eye chorioretinal scar.  As there is no evidence of record that the Veteran has ever experienced any left eye injury other than the one which is documented to have occurred during military service, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed left eye chorioretinal scar is related to military service.

The medical evidence of record also shows that the Veteran has a current diagnosis of a refractive error of the left eye.  Refractive error is not a disease or injury for VA purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2011).  In addition, the May 2008 VA eye examination report stated that the Veteran's loss of vision was not related to his "eye trauma or its sequela."  Accordingly, the Board finds that the medical evidence of record does not support a conclusions that the Veteran's left eye loss of vision is related to his in-service eye laceration.  However, while refractive errors are not diseases or injuries for VA purposes, retinal scars are considered disabilities for which direct service connection is warranted.  38 C.F.R. § 4.79, Diagnostic Code 6011 (2011).  While the evidence of record does not demonstrate that the Veteran's currently diagnosed left eye chorioretinal scar causes any left eye symptomatology, the lack of symptomatology is irrelevant to the determination as to whether the scar was itself incurred during the Veteran's period of military service.  The presence or absence of symptomatology is an issue to be decided upon assignment of the disability rating, not in conjunction with the issue of service connection which is currently on appeal.  38 C.F.R. §§ 3.303, 4.31, 4.79, Diagnostic Code 6011 (2011).

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's currently diagnosed left eye chorioretinal scar is related to military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for a left eye chorioretinal scar is warranted.


ORDER

Service connection for a left eye chorioretinal scar is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


